Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147215                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DAIRYLAND INSURANCE COMPANY,                                                                            David F. Viviano,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 147215
                                                                    COA: 307467
                                                                    Macomb CC: 2011-000107-NF
  AFFIRMATIVE INSURANCE COMPANY
  and AFFIRMATIVE INSURANCE
  COMPANY OF MICHIGAN,
            Defendants-Appellants.

  ____________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J., would grant leave to appeal for the reasons set forth in his
  dissenting statement in Farmers Ins Exchange v Farm Bureau General Ins Co of Mich,
  478 Mich 880 (2007).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           h1030
                                                                               Clerk